Exhibit 10.4

 

THIS EXPENSE ADVANCEMENT AGREEMENT (this “Agreement”), dated as of November 12,
2020, is made and entered into by and among CF Finance Acquisition Corp. III, a
Delaware corporation (the “Company”), and CF Finance Holdings III, LLC (the
“Sponsor”).

 

RECITALS

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
pursuant to which the Company will issue and deliver up to 23,000,000 units (the
“Units”) (including up to 3,000,000 Units subject to an over-allotment option
granted to the underwriters of the Offering), with each Unit comprised of one
share of common stock, par value $0.0001 per share (the “Common Stock”), of the
Company and one-third of one warrant, each whole warrant exercisable to purchase
one share of Common Stock at $11.50 per share, subject to certain adjustments
(each, a “Warrant,” and collectively, the “Warrants”);

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
registration statement on Form S-1, No. 333-249367 (the “Registration
Statement”) for the registration, under the Securities Act of 1933, as amended
(the “Securities Act”), of the Units and the Warrants and the Common Stock
underlying the Units, including a prospectus (the “Prospectus”);

 

WHEREAS, the proceeds of the Offering, together with certain additional amounts
from a concurrency private placement, will be deposited in a trust account (the
“Trust Account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company, as trustee, as described in the Registration
Statement and the Prospectus; and

 

WHEREAS, the Sponsor desires to enter into this Agreement in order to facilitate
the Offering and the other transactions contemplated in the Registration
Statement and the Prospectus, including any merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or other similar business
combination by the Company with one or more businesses (a “Business
Combination”).

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1. (a) From time to time, as may be requested by the Company, the Sponsor agrees
to advance to the Company up to $1,750,000.00 in the aggregate, in each instance
pursuant to the terms of the form of promissory note attached as Exhibit
A hereto (the “Note”), as may be necessary to fund the Company’s expenses
relating to investigating and selecting a target business and other working
capital requirements following the Offering and prior to any potential Business
Combination.

 

(b)  The Sponsor represents to the Company that the Sponsor is capable of making
such advances to satisfy its obligations under Section 1(a).

 

(c)  Notwithstanding anything to the contrary herein or in the Note, the Sponsor
hereby waives any and all right, title, interest or claim of any kind
("Claim") in or to any distribution of the Trust Account in which the proceeds
of the Offering, together with certain additional amounts, as described in
greater detail in the Registration Statement and the Prospectus, will be
deposited, and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any Claim against the Trust Account for any reason whatsoever;
provided, however, that if the Company completes its Business Combination, the
Company may repay such loaned amounts out of the proceeds released to the
Company from the Trust Account.

 

2.   This Agreement, together with the Note, constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and supersedes all prior understandings, agreements, or representations by or
among the parties hereto, written or oral, to the extent they relate in any way
to the subject matter hereof or the transactions contemplated hereby. This
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.  

 

 

 

  

3.   No party may assign either this Agreement or any of his, her or its rights,
interests, or obligations hereunder without the prior written consent of the
other party; provided, however, that, subject to all applicable securities laws,
the Note shall be freely assignable by the Sponsor to any assignee; provided,
further, that Sponsor’s obligations hereunder shall remain in full force and
effect in the event that an assignee fails to timely perform any of Sponsor’s
obligations hereunder. Any purported assignment in violation of this paragraph
shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee. This Agreement shall be binding on
the undersigned and each of his or its heirs, personal representatives,
successors and assigns.

 

4.   Any notice, statement or demand authorized by this Agreement shall be
sufficiently given (i) when so delivered if by hand or overnight delivery, (ii)
the date and time shown on a facsimile transmission confirmation, or (iii) if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid. Such notice, statement or demand shall
be addressed as follows:

 

If to the Company or the Sponsor:

 

110 East 59th Street

New York, NY 10022

Attn: Chief Executive Officer
Facsimile: (212) 829-4708 

 

with a copy in each case (which shall not constitute notice) to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Stuart Neuhauser, Esq.

Facsimile: (212) 370-7889

 

5.  This Agreement may be executed in any number of original or facsimile or
other electronic counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

6.  This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

7.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced in the state or federal courts located in the Borough of
Manhattan in the State of New York, and irrevocably submits to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

[Signature Page Follows]

 

1

 

 

IN WITNESS WHEREOF, the undersigned have caused this Expense Advance Agreement
to be executed as of the date first written above.

 

  CF FINANCE ACQUISITION CORP. III         By: /s/ Howard W. Lutnick     Name:
Howard W. Lutnick     Title:  Chairman and Chief Executive Officer

 

  CF FINANCE HOLDINGS LLC         By: /s/ Howard W. Lutnick     Name: Howard W.
Lutnick     Title:  Chief Executive Officer

 

[Signature Page to the Expense Advance Agreement between CF Finance Acquisition
Corp. III and CF Finance
Holdings III, LLC for up to $1,750,000]

 

2

 

 

Exhibit A

 

Promissory Note

 

THIS PROMISSORY NOTE (“NOTE”) AND THE SECURITIES INTO WHICH THE NOTE MAY BE
CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE.  THIS NOTE HAS
BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

   Dated as of November 12, 2020     Principal Amount:  Up to $1,750,000.00  New
York, New York

 

  

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of November 12, 2020, by and between CF Finance Acquisition Corp. III, a
Delaware corporation (the “Maker”), and CF Finance Holdings III, LLC (the
“Payee”), the Maker hereby promises to pay to the order of the Payee or its
registered assigns or successors in interest, the principal sum of up to One
Million Seven Hundred and Fifty Thousand Dollars ($1,750,000.00) in lawful money
of the United States of America, on the terms and conditions described
below.  All payments on this Note shall be made by check or wire transfer of
immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note. Certain terms used herein but not
defined herein shall have the meaning given to such terms in the Agreement.

 

1.    Principal. The principal balance of this Note shall be payable by Maker on
the date on which Maker consummates its Business Combination. The principal
balance may be prepaid at any time. Under no circumstances shall any individual,
including but not limited to any officer, director, employee or shareholder of
the Maker, be obligated personally for any obligations or liabilities of the
Maker hereunder.

 

2.    Interest. No interest shall accrue or be charged by Payee on the unpaid
principal balance of this Note.

 

3.    Drawdown Requests. Maker and Payee agree that Maker may request up to One
Million Seven Hundred and Fifty Thousand Dollars ($1,750,000.00) for costs
reasonably related to Maker’s working capital needs prior to the consummation of
the Business Combination. The principal of this Note may be drawn down from time
to time prior to the date on which Maker consummates a Business Combination,
upon request from Maker to Payee (each, a “Drawdown Request”) in such amounts as
Maker may determine in its discretion. Payee shall fund each Drawdown Request no
later than five (5) business days after receipt of a Drawdown Request; provided,
however, that the maximum amount of drawdowns collectively under this Note is
One Million Seven Hundred and Fifty Thousand Dollars ($1,750,000.00). Once an
amount is drawn down under this Note, it shall not be available for future
Drawdown Requests even if prepaid. No fees, payments or other amounts shall be
due to Payee in connection with, or as a result of, any Drawdown Request by
Maker.

 

4.    Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees and then to the
payment in full of any late charges and finally to the reduction of the unpaid
principal balance of this Note.

 

3

 

  

5.    Events of Default. The occurrence of any of the following shall constitute
an event of default (“Event of Default”):

 

 

(a)   Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the date
specified above.

 

(b)   Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

  

(c)   Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

6.    Remedies.

 

(a)   Upon the occurrence of an Event of Default specified in Section 5(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)   Upon the occurrence of an Event of Default specified in Sections 5(b) or
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

7.    Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

8.    Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.

 

9.    Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party.  Any notice or other communication so transmitted shall
be deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

4

 

  

10.    Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THEREOF.

 

11.  Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.  Trust Waiver.  Notwithstanding anything herein to the contrary, the Payee
hereby waives any right, title, interest or claim of any kind (“Claim”) in or to
any distribution of or from the Trust Account, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever; provided, however, that if the Maker
completes a Business Combination, the Maker shall repay the principal balance of
this Note, which may be out of the proceeds released to the Maker from the Trust
Account.

 

13.  Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

 

14.  Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that this Note shall be freely assignable by the Payee to any assignee.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written. 

 

  CF Finance Acquisition Corp. III         By:  /s/ Howard W. Lutnick     Name:
Howard W. Lutnick     Title:   Chairman and Chief Executive Officer

  

[Signature Page to the Promissory Note by CF Finance Acquisition Corp. III in
favor of CF Finance Holdings III,
LLC for up to $1,750,000 for Working Capital]

 

 6



 

 

 

 

 